Citation Nr: 0007349	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-12 070 A	)	DATE
	)
	)


THE ISSUES

1.  Whether a January 1981 Board decision that denied service 
connection for pain in the fingers of the right hand, right 
shoulder and head contained clear and unmistakable error.

2.  Whether a June 1998 Board decision denied the veteran's 
application to reopen service connection for pain in the 
fingers of the right hand, right shoulder and head contained 
clear and unmistakable error.  

(The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
right shoulder disability is the subject of a separate 
appellate remand.)   


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel
INTRODUCTION

The veteran had active service from September 1963 to August 
1966.  This case arises from a request for reconsideration of 
two prior Board decisions, filed directly with the Board, 
under 38 U.S.C.A. § 7111, alleging clear and unmistakable 
error in a January 1981 Board decision, which denied service 
connection for pain in the fingers of the right hand, right 
shoulder, and head; and in a June 1988 Board decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for right 
shoulder and middle finger disorders. 


FINDINGS OF FACT

1.  In January 1981, the Board denied service connection for 
pain in the fingers of the right hand, right shoulder, and 
head.  

2.  Evidence before the Board in January 1981 did not compel 
a conclusion, to which reasonable minds could not differ, 
inconsistent with the Board's determination; the January 1981 
Board decision was not undebatably erroneous.  

3.  In June 1998, the Board determined that new and material 
evidence had not been submitted to reopen claims for service 
connection for right shoulder and middle finger disorders.

4.  The additional evidence before the Board in June 1998, 
received subsequent to an unappealed RO decision in June 1981 
denying the veteran's application to reopen his claims, did 
not compel a conclusion, to which reasonable minds could not 
differ, inconsistent with the Board's determination; the June 
1998 Board decision was not undebatably erroneous.



CONCLUSIONS OF LAW

1.  The January 1981 Board decision that denied service 
connection for pain in the fingers of the right hand, right 
shoulder, and head did not contain clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West 1991 and USP. 1998); 
38 C.F.R. § 20.1403 (1999).

2.  The June 1998 Board decision, which determined that new 
and material evidence had not been submitted to reopen claims 
for service connection for  middle finger and right shoulder 
disorders, did not contain clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 1991 and USP. 1998); 38 C.F.R. 
§ 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recent statutory and regulatory changes have made it possible 
for the Board to revise or reverse an earlier Board decision 
based upon clear and unmistakable error.  See 38 U.S.C.A. 
§ 7111; see also Public Law 105-111 (November 21, 1997); 64 
Fed. Reg. 2134 (1999)(codified at 38 C.F.R. § 20.609(c)(4) 
and Part 20, subpart O); Chairman's Memorandum No. 01-99-09 
(February 19, 1999).  Clear and unmistakable error is a very 
specific and rare kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
must be based on the record and the law that existed when 
that decision was made.  In addition, to warrant revision of 
a Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403.

The veteran alleges clear and unmistakable error in two prior 
Board decisions, a January 1981 Board decision which denied 
service connection for pain in the fingers of the right hand, 
right shoulder, and head; and a June 1998 Board decision, 
which determined that new and material evidence had not been 
submitted to reopen claims for service connection for right 
shoulder and middle finger disorders. 

In January 1981, the law provided, as it does today, that 
service connection was available for a disability resulting 
from a disease incurred in or aggravated by service.  38 
U.S.C.A. § 310, 331.  Evidence before the Board in 1981 
included service medical records, treatment records, the 
report of an August 1979 VA examination, a transcript of 
testimony presented in August 1980, and various lay 
statements submitted on behalf of the veteran.  

The veteran had active duty from September 1963 to August 
1966.  Service medical records documented complaints at 
various points in time of boxing related injuries to the hand 
and other parts of the body.  Impressions included what 
appear to be chronic synovitis in December 1965 and a 
possible fracture of the right hand in March 1966.  However, 
x-ray examinations in service, including in December 1965, 
November 1965, and March and April 1966, consistently 
revealed no abnormality, and a separation examination 
revealed the musculoskeletal system to be normal.  

A May 1979 entry in post-service treatment records documented 
assessments that included a shoulder cuff sprain, as well as 
what appears to be a scapular spasm.  However, an August 1979 
VA orthopedic examination revealed no functional impairment 
or defects in the arms, shoulders, elbows or hands, 
notwithstanding the veteran's complaints of pain in the right 
shoulder, and the examiner diagnosed "no disease obvious."  
X-ray examination of the right shoulder at that time revealed 
no abnormality.  Furthermore, a neurological evaluation 
apparently revealed no abnormality other than point 
tenderness in the right paraspinal midscapular region, and an 
impression of scapular paraspinal muscle spasm was followed 
by a question mark, and a reference to possible C-1 
radiculopathy.  

The veteran offered testimony describing the nature of his 
pain, the onset of which he ascribed to service, and 
submitted lay statements, including statements that he did 
not suffer from shoulder pain prior to entry into service.  
The Board concluded, however, that there was no medical 
evidence to show that the veteran currently had a disability 
of the right hand, right elbow, right shoulder, and head and, 
accordingly, denied the veteran's claim for service 
connection for those disabilities.  

The Board's factual determination in that respect is not one 
which lacked a reasonable anchor in the evidence at hand at 
the time.  Not only did the veteran's separation examination 
fail to disclose a musculoskeletal disability, the VA 
orthopedic examination similarly failed to disclose the 
presence of a disability.  Although the neurological 
evaluation appears to have revealed the presence of a spasm, 
the examiner did not offer a clear opinion suggesting the 
presence of an underlying disorder that would explain that 
finding.  Instead, the examiner's impression to account for 
that finding was limited to conjecture concerning the 
possibility of cervical radiculopathy, with a notation that 
there was no x-ray evidence to support this.  Particularly 
given the ambivalent character of the impression provided by 
the neurologist at that time and the conclusion by the 
orthopedic examiner that a disorder was not apparent, it was 
not unreasonable to conclude, as did the Board, that the 
veteran did not suffer from disorder at the time of the 
decision.  As such, the denial of the veteran's claim for 
service connection for a disorder was wholly proper.  

After the January 1981 decision, the veteran submitted 
additional evidence.  This evidence included a March 1981 
letter from a private physician that indicates that physical 
examination revealed swelling and tenderness about the 
metacarpal phalangeal joint and that offers an impression of 
rupture of the extensor hood of the right middle finger with 
ulnar subluxation of the long extensor tendon.  An April 1981 
letter from another physician references complaints of right 
shoulder, right arm, right hand, and low back pain dating 
back to service.  That letter indicates that degenerative 
disc disease was present at C-6 and 7 and a L-4 and 5.  The 
letter reflects with respect to the former, that although 
radiographs did not indicate the age of the degenerative disc 
disease, the possibility that it was trauma induced and that 
it could be traced to a boxing career in the Armed Forces 
remained "a real possibility."  With respect to the latter, 
the letter indicates that "trauma-induced arthritis dating 
back to [the veteran's] boxing career must be considered 
seriously."  The letter also reflects an opinion, with 
respect to pain and swelling over the metacarpal phalangeal 
joint of the right middle finger, that the "injury dates 
back to [the veteran's] boxing career."  With respect to the 
absence of radiographic examination and the prior denial of 
benefits, the author of that letter indicated that x-rays 
obtained were insufficient to diagnose the nature of the 
veteran's hand injury, but that the "continuation of [the 
veteran's] symptomatology together with the results of his 
most recent evaluation are compatible with [the VA's] 
definition of service related chronicity."  

In June 1981, the RO again addressed the issue of whether 
service connection was warranted for pain in the right 
shoulder, right hand, right elbow and head.  The RO denied 
the veteran's application to reopen his claims, observing 
that then identified problems of the finger could have been 
caused by trauma experienced after service and that it would 
have been speculation to relate then identified problems of 
the finger to trauma in service.  The veteran was notified of 
that decision the same month and did not file an appeal.  

Other treatment records submitted in October 1996 document 
treatment in September and August 1996.  Assessments 
consisted of chronic right shoulder pain and questionable 
tendinitis of the right shoulder.  Entries from that time 
suggest a lack of certainty concerning the etiology of the 
veteran's complaints, although they seem to posit the 
possibility that the veteran's complaints were related to his 
experience as a boxer in service.  

There is no question that at the time of the Board's June 
1998 decision, which reviewed evidence submitted subsequent 
to June 1981, the prior January 1981 and June 1981 RO 
decisions were final.  As such, new and material evidence was 
required to reopen the claims.  See 38 U.S.C.A. § 5108, 
7105(c), 38 C.F.R. § 20.1103.

At the time of the Board's June 1998 decision, the standard 
articulated by the Court of Appeals for Veterans Claims 
(Court) for whether new and material evidence had been 
submitted was somewhat different than that utilized 
currently.  According to the Court, as it interpreted the law 
at that time:

"New evidence is not that which is 
merely cumulative of other evidence of 
record."  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  For evidence to be 
material it must be "relevant and 
probative" and "there must be a 
reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome."  Id.

Moray v. Brown, 5 Vet. App. 211, 213 (1993); see also 
38 C.F.R. § 3.156.

To the extent that the moving party maintains in that the 
Board's June 1998  contained clear and unmistakable error in 
its application of a legal standard governing new and 
material evidence which had been held to exceed that found in 
38 C.F.R. § 3.156 in the case of Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998), the Board notes that Hodge was decided on 
September 16, 1998, and is therefore an interpretation of the 
law governing new and material evidence that did not exist at 
the time of the Board decision in June 1998.  As was noted 
earlier, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation. Rule 1403(e).  
Consequently, Hodge did not exist at the time of the June 
1998 Board decision and the Board correctly applied the law 
as it existed prior to the holding of that case.  

In applying the Colvin standard to the facts at hand, it was 
not unreasonable to conclude, as did the Board in June 1998, 
that evidence submitted since an unappealed RO decision in 
June 1981, was not new and material as to the claims for 
service connection for right middle finger and right shoulder 
disabilities.  The evidence submitted since the June 1981 
unappealed RO decision scarcely addressed the etiology of 
either disability, suggesting only that the etiology was 
unclear, and offered what appears to be speculation as to a 
possible link to service.  Evidence concerning etiology such 
as this, standing alone, is not even sufficient to render a 
claim well grounded.  See Bostain v. West, 11 Vet. App. 124, 
127-28 (1998)(citing Obert v. Brown, 5 Vet. App. 609, 611 
(1992), and Tirpak v. Derwinski, 2 Vet. App. at 611)(an 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish a plausible 
claim).

Moreover, although evidence submitted since the RO's 
unappealed June 1981 decision, but prior to the June 1998 
decision, suggested an inservice etiology for disabilities 
then identified, the opinion that radiculopathy was related 
to trauma in service was couched in equivocal terms.  The 
less equivocal opinion that problems associated with the 
veteran's finger were related to trauma experienced in 
service did not reflect a basis, other than the history 
provided by the veteran, for excluding the possibility of 
trauma experienced after service.  Given, among other things, 
the determination at the time of the veteran's separation 
from service that the veteran did not suffer from a 
musculoskeletal disorder, it would not have been wholly 
unreasonable to determine that any disability present in June 
1981 was not present at the time of the veteran's separation 
from service and was unrelated to service.  Given the nature 
of this evidence, and the tenuous character of evidence 
submitted since June 1981 with respect to the etiology of the 
veteran's disability, it was not clear error for the Board to 
conclude, as it did in June 1998, that evidence submitted 
since June 1981 was not such that it presented a reasonable 
possibility of a change in outcome.  (The Board 
parenthetically notes that the evidence submitted to the RO 
in May 1981, which included medical evidence demonstrating 
residuals of a right middle finger injury and an opinion that 
suggests a link between that disability and service, was not 
part of the additional evidence that the Board considered in 
adjudicating whether new and material evidence had been 
submitted in its June 1998 decision, because of the prior 
unappealed June 1981 RO decision, which did consider that 
evidence.  However, the Board has determined that an issue of 
whether there was clear and unmistakable error in the RO's 
June 1981 decision denying the veteran's application to 
reopen his claim for service connection for residuals of a 
right middle finger injury is raised by the record; this 
matter is addressed in a separate appellate remand-see 
introduction to that remand.)
 
In fact, even applying the standards articulated in Hodge, 
supra, and Elkins v. West, 12 Vet. App. 209 (1999), it is not 
clear that the evidence submitted since June 1981 would be 
considered new and material.  In this respect, the only 
reference in the records in question to the etiology of the 
veteran's disability are notations suggesting that the 
etiology is unknown or unclear, followed in one case, by a 
parenthetical comment that the veteran was a boxer in 
service.  Assuming that this constitutes an opinion 
concerning the etiology of the disorder, it is so tentative 
that it is questionable whether it is must be considered.  
Evidence associated with the claims file does not reflect 
clear error in the Board's June 1998 which would have lead to 
a different result, and neither the Board's January 1981 nor 
its June 1998 decision can be said to contain clear and 
unmistakable error.  


ORDER

The veteran's motion is denied.



		
	R. F. WILLIAMS
Member, Board of Veterans' Appeals


 


